Citation Nr: 1631008	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, claimed as traumatic brain injury (TBI) residuals, including as secondary to the service-connected residuals of treatment for squamous cell carcinoma. 

2.  Entitlement to service connection for residuals of a crushed left testicle, to include infertility and epididymitis.


REPRESENTATION

The Veteran is represented by:  South Carolina Division of Veterans Affairs 


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from May 1971 to June 1974, February 2003 to August 2003, and from March 2005 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO in Columbia, South Carolina, which denied service connection for residuals of both TBI and a crushed left testicle.   

The Board has reframed the issues of service connection for traumatic brain injury residuals, as entitlement to service connection for a cognitive disorder, including as secondary to the service-connected residuals of treatment for squamous cell carcinoma, in accordance with the principle stated in United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran a current cognitive disorder. 

2.  The cognitive disorder is caused by the service-connected residuals of treatment for of treatment for squamous cell carcinoma.  

3.  The Veteran has a current left testicle disorder.    

4.  The Veteran sustained a left testicle injury during active service, including during combat. 

5.  A left testicle disorder has its onset during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cognitive disorder, as secondary to service-connected residuals of treatment for squamous cell carcinoma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left testicle disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304,
3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2015).  As the instant decision grants service connection for cognitive and left testicle disorders, constituting a full grant of the benefit sought on appeal with respect to these issues, there remains no aspect of the claims to be further substantiated.  As such, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to these issues.

Service Connection Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition;(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As adjudicated below, the Board is granting service connection for a cognitive disorder based on secondary service connection under 38 C.F.R. § 3.310 and service connection for a left testicle disorder based on direct service connection pursuant to 38 C.F.R. § 3.3.03(d).  As such, the additional service connection theories of presumptive service connection and/or direct service connection (as to the cognitive disorder) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For these reasons, the direct and presumptive service connection theories will not be further discussed with respect to service connection for a cognitive disorder and the presumptive service connection theory will not be further discussed with respect to the service connection for a left testicle disorder.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

Service Connection for a Cognitive Disorder 

The contention liberally construed for the Veteran is that the current cognitive disorder (claimed as traumatic brain injury residuals) is associated with the service-connected residuals of treatment for squamous cell carcinoma, or, alternatively, is directly related to service.  

The evidence of record reflects the Veteran has a currently diagnosed cognitive disorder.  A February 2009 Medical Board Addendum reflects a service psychiatrist diagnosed a personality disorder due to radiation therapy to the brain as part of treatment for cancer, which manifested as impairment in cognitive attention, to include slowed information processing and working memory.  See February 2009 Medical Board Addendum.  

Next, the February 2009 service psychiatrist specifically attributed the cognitive disorder to radiation therapy (service-connected as treatment for squamous cell carcinoma).  The service examination opinion contained reasons and bases supporting the examiner's opinion that the cognitive disorder, which manifested as impairment in cognitive attention, to include slowed information processing and working memory, was caused by radiation treatment.  As such, the Board accords the February 2009 service examination addendum high probative weight. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for a conative disorder, as secondary to the service-connected residuals of cancer treatment, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.

Service Connection for a Left Testicle Disorder 

The Veteran contends generally that service connection is warranted for a left testicle disorder for injuries sustained when a mortar explosion threw him against a metal building and crushed the left testicle during service in Vietnam in 1972.  The October 2009 claim reflects the Veteran wrote the left testicle disorder began in 1972 while stationed in Vietnam.  An October 2009 statement reflects the Veteran wrote the left testicle was crushed when a mortar explosion threw him against a metal building during service.  The Veteran also wrote that he was unable have children due to the mortar explosion.  

Initially, the Board finds that the Veteran has a current left testicle disorder.  A March 2007 private treatment records reflects a private examiner assessed a crushed left testicle from a former injury, and that the testicle appeared to be it two separate parts.  April 2007, April 2009, and July 2009 private treatment records reflect private examiners assed an atrophic left testicle and noted a history of infertility.  A February 2010 VA examination report reflects a VA examiner diagnosed infertility secondary to a crushed left testicle.  

Next, the DD Form 214 shows service in Vietnam.  Accordingly, the Board finds that the Veteran's descriptions of the circumstances of his service, to include an in-service left testicle injury, are sufficient to establish in service occurrence of these events under 38 U.S.C.A. § 1154(b).   The October 2009 claim reflects the Veteran wrote the left testicle disability began in 1972 while stationed in Vietnam.  An October 2009 statement reflects the Veteran wrote the left testicle was crushed when a mortar explosion threw him against a metal building during service.  The evidence of record reflects the Veteran has consistently attributed the left testicle disorder to this event.  The Veteran is also competent to report an in-service left testicle injury.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that a left testicle disorder was incurred in service.  Favorable evidence includes that the Veteran has consistently advanced that a left testicle disorder occurred while in service and the currently diagnosed infertility secondary to a crushed left testicle is consistent with the in-service combat injury.  See 38 U.S.C.A. § 1154(b).  The diagnosis coupled with the evidence pertinent to service, including lay statements establishing left testicle disorder symptoms during service, tends to show that the symptoms of a left testicle disorder had onset during service, that is, shows it was "incurred in" active service. 











See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left testicle disorder has been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cognitive disorder, as secondary to the service-connected treatment for squamous cell carcinoma, is granted.  

Service connection for a left testicle disorder is granted.  



____________________________________________

J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


